 BEL-AIR DOOR, ETC.481any economic loss including loss of pay sufferedby Rite-Wayemployees by reason ofRespondent's failure toaccordthem benefits of his contractwith Local 11.All suchreimbursements shall include interest at the rate of 6 percent per annum.Loss of payshall be computed in accordancewith the formulaprescribedin F.W.WoolworthCompany,90NLRB 289.Although JamesBernoudy,Respondent,has divested himself of interest and controlof Rite-Way,it is deemed appropriate to include in the Recommended Order a pro-hibition aimed at avoiding a repetition of similar action.Upon the basisof the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent James Bernoudy is engaged in commerce or in a business affectingcommerce within the meaningof the Act.2.Local 11and District 50 are labor organizations within the meaningof the Act.3.At all times material,Local11 has represented the majority of the employeesin the following-described bargaining unit:All inside wiremen on construction of Bernoudy,Respondent,and Rite-Way, whoperform all electrical construction,installment,or erectionwork andall electricalmaintenance thereon, including the installationof all temporarypower and lightwiring, the installation and maintenance of all electrical lighting, heating and powerequipment,and the installation and connecting of all electronic equipment,includingcomputing machines and devices,exclusive of all other employees,office clericalemployees,guards, professional employees,and supervisors,as defined in theAct, con-stitute a single unit appropriate for the purpose of collective bargainingwithin themeaning of Section9(b) of the Act.4.From and after November 17, 1962, Respondenthas violated Section 8(a)(1),(2), and(3) of theAct, by reasonof its contractual relationshipswithDistrict 50.5.By refusingto honor theobligation imposed upon Respondent by its contractualrelationshipwithDistrict 50 andby the statutoryrequirements of good-faith bargain-ing, Respondent has engaged in unfairlabor practices violatingSection 8(a) (1) and(5) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaningof the Act.[Recommended Order omitted from publication.]Bel-Air Door; Alhambra Metal Products,Inc.; and Tyre Mfg.Co., Inc.andBuilding Material&Dump Truck Drivers, LocalNo. 420, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandUnited Brother-hood of Carpenters&Joiners of America, Local 530, AFL-CIO.Case No. 21-CA-5517.December 16, 1964DECISION AND ORDEROn September 28, 1964, Trial Examiner Eugene K. Kennedy issuedhis Decision in the above-entitled proceeding, finding that Respondenthad not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decisionand a supporting brief.The Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Jenkins].150 NLRB No. 49. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial- error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a chargefiled August23, 1963, and an amended charge filed March17, 1964,by International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,the General Counsel ofthe NationalLabor Relations Board issued acomplaint charging respondentsAlhambraMetal Products,Inc. andTyre Manufactur-ing Co.,Inc. and Bel-Air Door with the commission of unfair labor practices violatingSection 8(a) (1), (2), (3), and(5) of the NationalLabor Relations Act, as amended,herein called theAct.A hearingin this matter was held beforeTrialExaminerEugeneK. Kennedy in LosAngeleson May 22, 1964.Upon the entirerecord,includingmy observationof the demeanor of the witnesses,and after consideration of the briefsfiled byRespondent and the General Counsel, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT COMPANIES AND THE JURISDICTION OF THE BOARDAlhambraMetal Products,Inc., at all times material herein, has been a Californiacorporationwithits principal offices and place of businessinAlhambra,California.In the course of its business operations it annually ships products valued in excess of$50,000 to locations outside of the Stateof Californiaand annually imports productsdirectlyto its place of business from places outside the State of California of a valuein excessof $50,000.It is engaged in the fabrication of metal door and windowframes.Alhambrais an employer engaged in commerce and in a business affectingcommerce within the meaningof the Act.Tyre annuallyimports products valued in excessof $50,000 directlyto its place ofbusiness in California from points outside the Stateof Californiaand annually exportsproducts valued in excess of $50,000 directly outside the Stateof California.Tyreat one time engaged in the manufacture of wooden doors and windows. In 1962 itabandoned a substantial part of its manufacturing processes and entered into thebusiness of importing glass from Formosa.Tyreis a business engaged in commerceand in a business affecting commercewithin themeaningof the Act.H. THE LABOR ORGANIZATIONS INVOLVEDBuildingMaterial&Dump Truck Drivers, LocalNo. 420,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein some-times calledLocal No. 420,and United Brotherhood of Carpenters&Joiners ofAmerica, Local530, AFL-CIO, herein sometimes called Local 530, are labor organi-zations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Background eventsTyreManufacturing Co., one of the corporations involved as Respondent in thiscase, was incorporated in 1946.Bel-AirDoor operated as a sales divisionof'Tyre.At one timeBel-Airhad been incorporated but was dissolved prior to the hearingherein.The most recent contractwith the Charging Party, Teamsters Local 420, indi-cated the employer as Bel-Air Door.For thepurposes of this decisionTyre Manu-facturingCo. andBel-Air Door are treated as interchangeable designations of thesame business entity.AlhambraMetal Products,Inc., the other corporation involved as Respondent, wasincorporated in 1959.At thetime of the origin of these corporations the record does BEL-AIR DOOR, ETC.483not reflectanyfactor linking them.Alhambra, at its inception, was ownedin equalparts by Sam Fineman and Albert Coberly and located about a mile distant from thepremises occupied by Tyre. In late 1960 Alhambra moved to premises adjacent toTyre.In 1959 Coberly disposed of his interest and the ownership of Tyre andAlhambra from that date was substantially as follows: Sam Fineman owned 25 per-cent of Alhambra.His wife, Bayla Fineman, daughter of Morris Tyre, owned 25percent of Alhambra and about 25 percent of Tyre.Morris Tyre owned about 70percent of Tyre and about 50 percent of Alhambra.Morris Tyre assumed thecapacity of president; his daughter, Bayla Fineman, the capacity of vice-president;and Sam Fineman, the capacity of treasurer in Tyre and Alhambra.1.The collective-bargaining historyFor several years prior to the hearing herein, Teamsters Local 420 had a collective-bargaining agreement with Tyre or Bel-Air which covered individuals employed astruckdrivers.Also for several years Carpenters Local 530 had a collective-bargainingagreementwith Tyre for individuals employed in production and maintenance work. The manu-facturing carried on by Tyre was chiefly concerned with wood as the basic material.The contract in effect between Tyre and Local 530 did not include a classification oftruckdriver.In August 1959 Alhambra and Carpenters Local 530 entered into a collective-bargaining agreement which was renewed in 1962 until June 30, 1965. This agree-ment inmany respects including job classifications and rates of pay differed from theagreement Local 530 had in effect with Tyre.The classifications in the agreement between Local 530 and Alhambra were in themainrelated to metal manufacturing as distinguished from theclassifications in theagreementwith Tyre and Local 530 which reflectedemphasison wood-manufacturingprocesses.Of significance here is that the agreement between Local 530 and Alhambra con-tained a classification of truckdriver.The inclusion of this classification was afactor in Sam Fineman's rejection of Teamsters Local 420 demands with respect toAlhambra truckdrivers which will be considered below.2.Nature and development of the businesses of Tyre and AlhambraIn 1959 Tyre was Alhambra's sole customer.Commencing in 1962, Alhambrahad acquired other customers and approximately 50 percent of its products were soldto other businesses, some of which were in competition with Tyre. Between 1959and 1964 the number of Alhambra employees had increased from approximately 10to 40.Over the same period the number of Tyre employees dropped from approxi-mately 225 to 10.Tyre disposed of practically all its manufacturing operations,accounting for the decrease in the number of its employees.During this time Tyrebecame a distributor for glass imported frordFormosa.A portion of this glass wasprocessed by Tyre's employees but the balance of the glass was delivered to customersof Tyre by public conveyance or by trucks driven by employees of Alhambra or Tyre.After May 6, 1963, no employee of Tyre worked as a truckdriver.Alhambra billedTyre for delivery services performed after May 6, 1963.Tyre also billed Alhambrafor deliveries prior to May 1963.3.History of delivery operations of Tyre and AlhambraIn 1962 when Alhambra. acquired other customers it hired truckdrivers to makedeliveries.As of May 1964 deliveries by Alhambra employees included approxi-mately 55 percent of Alhambra's products and 45 percent of Tyre's products., Tyre'slast truckdriver quit on May 6, 1963. Prior to this he made deliveries for both Tyreand Alhambra.About 45 to 50 percent of the products were delivered for Tyre andthe balance for Alhambra.Truckdrivers under the Local 530 contract with Alhambra received less pay byabout 30 cents an hour than the truckdrivers of Tyre covered by the Local 420 con-tract.Fineman offered Boyer, the last truckdriver who worked for Tyre, the rate thathe received under the Local 420 contract if Boyer would join Local 530.1After Tyresold its manufacturing operations the delivery of glass represented a differ-ent type of delivery and one which did not require as many stops and, according toFineman,resulted in a simpler type of delivery. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The demands of Teamsters Local 420 on Sam FinemanApproximately in mid-August 1963 representatives of Teamsters Local 420 andrepresentatives of Carpenters Local 530 met with Sam Fineman.Local 420 repre-sentatives were complaining that employees were delivering Tyre products and thatpayments were not being made into the Teamsters health and welfare fund. Finemantook the position he had an agreement with Local 530 covering truckdrivers and heexpected representatives of that Local to live up to the agreement.Local 530 repre-sentatives took the position that they did not want to be exposed to a jurisdictionaldispute with the Teamsters and did not wish to admit truckdrivers to membership.Itwas explained by a Local 530 representative the reason the classification of truck-driver was in the agreement with Alhambra was because it was part of a masteragreement and the classification truckdriver was included because the National LaborRelations Board had included this classification in some of the Carpenters' collective-bargaining agreements.Local 530's contract with Alhambra contained a union security clause. The GeneralCounsel contends the evidence spells out violations of Section 8(a)(1), (2), (3) and(5), resulting from the action of enforcing and maintaining the Local 530 agreement.3.Additional facts and concluding findingsThe record establishes that both Alhambra and Tyre meet the dollar volume of busi-ness to comewithin the jurisdictional standards set by the Board.The inquiry here isthus not directed to the question of whether Tyre and Alhambra constitutea singleemployer with respect to the Board's jurisdiction but rather to the question as towhether the circumstances presented by this record establish that the truckdrivers ofAlhambra properly can be considered an accretion to the truckdriver unit covered bythe agreement between Tyre and Local 420. If the contention of the General Counselthat Alhambrais the alterego of Tyre, the accretion would be a naturalincident.However there are a variety of factors to be considered.The factors here present supporting the contention that Alhambra truckdrivers prop-erly belong in the unit of Tyre truckdrivers will be set forth followed by the considera-tionsopposing such a result.(1)Tyre and Alhambra are completely owned by the same family.' Sam Finemanon occasionacts in a responsible manner for Tyre as well as Alhambra. Illustrationsof this include his signing the collective-bargaining agreement with Local 420 onbehalf of Bel-Air and his action in employing a truckdriver for Tyre.The sameindividuals act as president, vice president, and treasurer for Tyre and Alhambra.(2)The agreement between Local 420 and Tyre antedated the agreement betweenAlhambra and Local 530 which included the truckdriver classification.This priorityof execution is a factor in a consideration as to whether Alhambra truckdrivers shouldbe accreted into the Tyre unit rather than Tyre's drivers being accreted into theAlhambra unit if the circumstances present indicate any accretion is proper.(3)Whether the truckdrivers were employed by Tyre or Alhambra, their dutieswereidentical.That is to say before Tyre's last driver quit he was delivering bothTyre and Alhambra products as did the Alhambra Drivers before and after May 1963.Factors opposing the inclusion of Alhambra truckdrivers in the bargaining unit ofTyre's truckdrivers include the following:(a)Tyre and Alhambra are separate corporations.At the time of the respectiveincorporations there was no common ownership or linkage between the two. Subse-quently, although Morris Tyre acquired a stock interest in Alhambra, Sam Finemandid not acquirean interestin Tyre although he did assume the position of treasurer inTyre.The recorddoesnot establish that Sam Fineman was legally entitled to partici-pate in hiswife's interest in Tyre.(b)Alhambrais engagedin producing metal products.Tyre was formerly prin-cipally engaged in producing wood products.The collective-bargaining contractswith Local 530 reflect that Alhambra and Tyre had different job classifications andwage rates.Since 1962 Tyre has abandoned substantially all its manufacturing andactsprimarily as an importer of Formosanglass.Consequently, it is apparent thereis a substantial difference in the business activities of Tyre and Alhambra.(c)Although the stock ownershipis all inthe family in the sense that Morris Tyreowns 70 percent of Tyre and 50 percent of Alhambra, and his daughter, Bayla Fine-man, owns 25 percent of Tyre and 25 percent of Alhambra, and Sam Fineman, Bon-in-law of Morris Tyre and husband of his daughter, owns 25 percent of Alhambra,the record establishes that Sam Fineman was the responsible manager of Alhambraand Morris Tyre exercised operational control of Tyre being assisted by Sam Finemanon occasionswhen Morris Tyre was absent and Tyre's superintendent would seekFineman's advice.Generally the operations of Tyre and Alhambra were separate. BEL-AIR DOOR, ETC.485Under Morris Tyre, at Tyre, a Wendel Boden was in charge and, at Alhambra, underSam Fineman a Rudy Ramirez was in charge of operations. Although certainly notfree from doubt, it appears this record does not establish by an adequatemeasure of proof that there was a common labor relations policy exercised by SamFineman or by any other individual with respect to the employees of Tyre and Alham-bra.The testimony of Sam Fineman, which was convincing, indicated that MorrisTyre was very much in control of Tyre and Fineman exhibited some pride in relatingthat he was the boss at Alhambra and that he was in charge of the metal work whichwas done only at Alhambra.2(d) In addition to being separate corporate entities there are numerous additionalformal differences between Tyre and Alhambra.These companies have separatecollective-bargaining agreements with Local 530, separate unemployment and socialsecurity accounts, separate workmen's compensation accounts, and separate taxreturns.(e)Commencing in 1962 Tyre has drastically curtailed its operations, reducingthe number of its employees from 225 to 10. Coincident with this, the products ofTyre required to be delivered by its truckdrivers was also greatly reduced.At the same time Alhambra has been expanding its operations, increasing the num-ber of its employees from 10 to 40.Although still performing a service for Tyre bydelivering its products, the proportion of Alhambra products delivered by Alhambradrivers is constantly increasing.3The General Counsel rests his case squarely on the existence of the bargaining unitconsisting of the truckdrivers of Tyre and Alhambra because Tyre and Alhambrawere alter egos. If in fact Tyre and Alhambra were interchangeable designations orthe alter ego one for another as the General Counsel contends the position of theGeneral Counsel would have solid support.Although there are areas of commoninterest between the owners of Tyre and Alhambra, the evidence presented compelsa rejection of the fact that these companies are synonymous entities. It is quiteconceivable that due to personal predilections of Morris Tyre or Sam Fineman,the operations of Tyre and Alhambra would be at least competitive as reflected inthe credited testimony of Fineman.2With respect to the procedure whereby the truckdrivers obtained products of Tyre fordelivery since the departure of Tyre's last truckdriver on May 6, 1963, the record is silentas it relates to the question of who issued instructions when there were deliveries tobe made for Tyre.The delivery services performed by Alhambra drivers were charged to Tyre.' In effectthis was subcontracting to Alhambra of Tyre's delivery operations.The complaint does notallege nor does the General Counsel in his brief argue any violation based on subcontract-ing unit work without consultation with Local 420.Hence no finding will be made withrespect to the question of subcontracting the delivery services by Tyre to Alhambra.$ The complaint by Local 420 stemmed from the fact that employees delivering Tyreproducts were not having payments on their behalf paid into the Teamsters health andwelfare fund.There is nothing in this record which would suggest Local 420 representa-tiveswere claiming jurisdiction over Alhambra driversperse.Representative FredHunziker testified as follows with reference to the August 1963 meeting with Fireman:So we had a meeting at 9:30 in Mr. Fineman's office, and a rather heated discussionthere for awhile, and Mr. Fineman reiterated that he didn't have a contract with theTeamsters Union and he had a contract with 530, and Mr. Benfatti was going tolive up to it.I immediately asked Mr. Fineman just why drivers' tickets out there were underthe name of "Tyre," and he said there was no more "Tyre," it was all AlhambraOn cross-examination Mr. Hunziker related on the same subject:Q. Let me ask you this: Did he say that, "Tyre no longer has any drivers" ordid he say, "Tyre is no longer in existence."A.Well, he could have meant it either way, but I gathered that there was no Tyre.This extract of testimony creates an inference that Local 420 would have been contentwith having as members employees of Tyre who delivered Tyre products if employees ofAlhambra delivered only Alhambra products.This inference is largely negated however by the fact that Local 530 would not admitAlhambra truckdrivers to membership.Since the record does not disclose what the at-titude of Local 530 would have been if Alhambra drivers were not delivering Tyre prod-ucts, no reliance is made on the testimony of Hunzlker relative to the finding of whetherthere was or was not an accretion of Alhambra truckdrivers to the unit of Tyre drivers. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs indicated previously the principal question here is whether the appropriate unitconsists of truckdrivers of Tyre and Alhambra. If the truckdrivers of Alhambrawere not accreted into the unit of the drivers of Tyre there would be no basis forthe claimed violations of Sections 8(a)(1), (2), (3), and (5) of the Act.In making a determination as to whether there has been an accretion to a bargain-ing unit all the pertinent factors should be considered.The factors supporting as wellas opposing an accretion here have been set forth above.All of them have been con-sidered without producing any clear conviction as to the correct answer.However,considerations opposing an accretion are regarded as more persuasive and lead to arejection of the proposition that Alhambra drivers were accreted into the Tyre unitof drivers.The expansion of Alhambra and the sharp reduction in the number of Tyre employ-ees with no prospect of a revival of its former manufacturing operations has beenregarded as an important factor leading to the finding that the Alhambra bargainingunit designated in an agreement with Local 530 including truckdrivers is appropriateand that Local 420 has no claim on employees of Alhambra who are employed astruckdrivers, as a result of an accretion process.CONCLUSIONS OF LAW1.Respondents Alhambra and Tyre are corporations engaged in commerce andin business affecting commerce within the meaning of the. Act.2.Local 420 and Local 530 are labor organizations within the meaning of the Act.3.Respondent has not engaged in the unfair labor practices alleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record it is recommended that the complaint be dismissed.Midas International Corp.,Pan Enterprises,Inc., Atlantic Muf-fler, Inc., Queens Muffler, Inc.andAmalgamated Union, Local15, affiliated with District5.Case No. 2-CA-10054.Decem-ber 16, 1964DECISION AND ORDEROn October 19, 1964, Trial Examiner John F. Funke issued his Deci-sion in this proceeding, finding that Respondents Atlantic Muffler, Inc.,and Queens Muffler, Inc., herein jointly called the Respondents, vio-lated Section 8(a) (5) and (1) of the Act by refusing to bargain withAmalgamated Union, Local 15, and recommending that Respondentscease and desist from the unlawful conduct and take certain remedialaction as set forth in the Trial Examiner's attached Decision.' There-after, Respondents and the General Counsel filed exceptions and sup-porting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].1 The Trial Examiner also found that Midas International Corp. and Pan Enterprises,Inc., did not participate in or authorize the unfair labor practices of the Respondentsfound by him, and recommended dismissal of the complaint as to them.150 NLRB No. 51.